      Case 1:20-cv-03046-TOR      ECF No. 25    filed 10/08/20   PageID.219 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    COMMUNITY ASSOCIATION FOR
      RESTORATION OF THE                            NO: 1:20-CV-3046-TOR
 8    ENVIRONMENT, INC., a Washington
      non-profit corporation; FRIENDS OF            ORDER OF DISMISSAL
 9    TOPPENISH CREEK, a Washington
      nonprofit corporation; and CENTER
10    FOR FOOD SAFETY, a Washington,
      D.C. nonprofit corporation,
11
                                Plaintiffs,
12
            v.
13
      MAJESTIC FARM, LLC, a
14    Washington limited liability company;
      NICHOLAS STRUIKMANS, an
15    individual, and JANIE
      STRUIKMANS, an individual,
16
                         Defendants.
17         BEFORE THE COURT is the parties’ Stipulation of Dismissal (ECF

18   No. 24). The stipulation is filed pursuant to Federal Rule of Civil Procedure

19   41(a)(1)(A)(ii) and provides that this action be dismissed as to all claims, causes of

20   action, and parties, with each party bearing that party’s own attorneys’ fees and



     ORDER OF DISMISSAL ~ 1
       Case 1:20-cv-03046-TOR      ECF No. 25    filed 10/08/20   PageID.220 Page 2 of 2




 1   costs. The parties stipulated that the action shall be dismissed with prejudice as to

 2   defendants Nicholas Struikmans and Janie Struikmans, as individuals. The parties

 3   further stipulated that the action shall be dismissed without prejudice as to

 4   defendant Majestic Farm, LLC.

 5         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 6   a stipulation signed by all parties who have appeared.

 7   ACCORDINGLY, IT IS HEREBY ORDERED:

 8      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 9         DISMISSED as to all claims, causes of action, and parties, with each party

10         bearing that party’s own attorneys’ fees and costs.

11      2. The action is dismissed with prejudice as to defendants Nicholas Struikmans

12         and Janie Struikmans, as individuals.

13      3. The action is dismissed without prejudice as to defendant Majestic Farm,

14         LLC.

15      4. All deadlines, hearings and trial are VACATED.

16         The District Court Executive is directed to enter this Order and Judgment

17   accordingly, furnish copies to counsel, and CLOSE the file.

18         DATED October 8, 2020.

19

20                                  THOMAS O. RICE
                                 United States District Judge


     ORDER OF DISMISSAL ~ 2
